Citation Nr: 0613439	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-37 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected degenerative joint disease of the right 
knee.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The veteran had active service from June 1966 to April 1969.

This appeal arises from a November 2003 rating decision of 
the St. Louis, Missouri Regional Office (RO) that granted an 
initial 10 percent rating for the service-connected 
degenerative joint disease of the right knee.
 

FINDING OF FACT

The veteran's right knee disability is manifested by a limp, 
arthritis, subjective reports of daily pain, and slight 
limitation of motion.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected degenerative 
joint disease of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements described above.  
Specifically, the RO sent the veteran a letter in November 
2003 which notified him of the type of evidence necessary to 
substantiate his claim of entitlement to service connection 
for a right knee disability, what evidence they would obtain, 
and what evidence he should submit.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to his claim.

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, since service connection was 
established for a right knee disability in the appealed 
November 2003 decision, any defect in the information 
provided regarding the first three elements listed above is 
non-prejudicial.  In March 2006, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate a claim for an increased evaluation 
for his knee disability and information regarding effective 
dates.  While this letter did not constitute timely notice of 
the type of evidence necessary to establish a disability 
rating or the effective date of any increased rating for a 
knee disability, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran has been notified concerning the evidence needed to 
show a higher degree of disability, and the veteran has not 
contested the effective date assigned for the service-
connected right knee disability.  

Regarding the duty to assist, it is noted that to the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran in relation to his claim.  In this 
regard, all available treatment records have been obtained.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  In this case, the Board finds that the 
VA examinations administered to the veteran in October 2003 
and December 2005 are complete.  The evidence currently of 
record is adequate to fully and fairly evaluate the veteran's 
appeal under 38 C.F.R. § 3.159 without affording the veteran 
an additional VA examination.  As an examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Turning to the evidence of record, it is noted that the 
veteran's service medical records (SMRs) include a June 1966 
enlistment examination indicating that his lower extremities 
were clinically normal.  SMRs also contain July 1966 records 
of the veteran being treated for right knee pain and give a 
provisional diagnosis of a right medial meniscus tear.  His 
July 1966 physical profile report listed temporary assignment 
limitations.  In July 1966, the veteran was diagnosed with a 
medial collateral ligament strain and was placed in a long 
leg cylinder cast.  The cast was taken off in August 1966 and 
he began rehabilitation.  In September 1966, the veteran 
returned to basic training without assignment limitations on 
his physical profile report.  The veteran's separation 
medical history report of April 1969 noted the knee injury 
the veteran suffered during basic training.  

In October 2003, a VA examiner diagnosed arthritis of the 
right knee with meniscal tear and noted it was likely as not 
that this condition originated in service.  The examiner 
cited difficulties in making a full evaluation because 
medical records were not provided and residual decreased 
range of motion after knee surgery was observed.  There was 
pain and moderate to significant tenderness on palpation of 
the medial aspect of the right knee which likely as not was 
residual to injuries in service; arthritis likely as not was 
secondary to this.  No fracture or bone destruction was 
evident on the X-rays.  Normal joint relationships were 
fairly well maintained without eburnation or spur formation.  
There was no evidence of joint effusion or pathologic soft 
tissue calcification.  The medial joint compartment showed 
minimal narrowing equal to that seen in the left knee.  
Flexion was to 120 degrees with discomfort beginning at 
around 100 degrees.  There was no evidence of swelling.  
There was slight crepitus palpated.  There was no evidence of 
muscle wasting.  Ligamentous integrity appeared intact.  He 
had a noticeable limp and favored the right knee and reported 
discomfort when bearing pressure on the right knee.

In December 2005, a VA examiner diagnosed the veteran with 
degenerative arthritis of the right knee.  The veteran's gait 
had a slight limp for the first few steps before normalizing.  
There was no synovitis, effusion, or palpatory tenderness.  
McMurray and drawer testing were negative.  There was no 
medial or lateral instability upon stressing the joint.  
Range of motion was from zero degrees extension to 140 
degrees flexion with pain beginning at 135 degrees.  
Repetitive motion testing revealed no further limitations or 
restrictions such as fatigue, incoordination, or instability.  
There was no significant interval change in the slight 
narrowing of the medial compartment of the knee joint since 
the October 2003 X-rays.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In December 2003, the veteran submitted a statement 
requesting an initial disability rating in excess of 
10percent for his service-connected disability of the right 
knee.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that the evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then-current severity of the 
disorder.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, incoordination restricted or 
excessive movement of the joint, or pain on movement.   

The RO has assigned a 10 percent initial disability rating 
for the right knee under Diagnostic Code 5010-5260.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2005).  
Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is to be rated pursuant to 
the Diagnostic Code 5003 rating criteria for degenerative 
arthritis.  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
the diagnostic codes addressing limitation of motion for the 
specific joint involved.  For the knees, limitation of motion 
is rated under Diagnostic Codes 5260 for flexion and 5261 for 
extension.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

The Board notes that normal range of motion of a knee is from 
zero degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71a, Plate II.  The Board also notes that a General Counsel 
Opinion, VAOPGCPREC 9-2004, states that separate ratings may 
be assigned for limitation of flexion and extension of the 
same joint.

Diagnostic Code 5260 addresses limitation of flexion of the 
leg and assigns a 30 percent rating for flexion limited to 15 
degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  In October 2003, flexion was to 120 degrees with 
discomfort beginning at around 100 degrees.  At his December 
2005 VA examination, the range of flexion in the veteran's 
right knee was to 140 degrees with discomfort beginning at 
around 135 degrees.  Thus, the veteran's flexion 
consideration is limited to a noncompensable degree.

Diagnostic Code 5261, addressing limitation of extension of 
the leg, assigns a 50 percent rating for extension limited to 
45 degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 20 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees; and a noncompensable rating for extension limited to 
5 degrees.  The veteran's range of extension was to zero 
degrees at his October 2003 and December 2005 VA 
examinations, meaning he had no limitation of extension in 
his right knee.  Therefore, the veteran cannot be compensated 
under Diagnostic Code 5261.

The December 2005 VA examiner's findings are based upon 
careful review of the claim file and subsequent physical 
examination of the veteran.  The examination report provides 
a highly detailed opinion that explicitly addresses the VA 
examination request and provides reasoning to support the 
diagnosis.  The Board therefore finds this medical evidence 
highly probative of the issue at hand.

Even though the limitation of flexion of the knee is 
noncompensable under Diagnostic Code 5260, the veteran will 
still be entitled to a 10 percent rating under Diagnostic 
Code 5003 if (1) x-ray evidence shows that he has 
degenerative arthritis, and (2) limitation of motion can be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
October 2003 VA examination cites X-ray results in support of 
its diagnosis of arthritis of the right knee.  This evidence 
is sufficient to establish that the veteran has arthritis.  
Additionally, the VA examiners in October 2003 and December 
2005 observed painful motion that limits the veteran's range 
of motion.  This evidence provides objective confirmation of 
limitation of motion.  

In view of the evidence contained in the veteran's claim 
file, and without evidence to contradict the above findings, 
the Board concludes that that the veteran is entitled to a 10 
percent schedular compensation rating under 38 C.F.R. § 4.59.  
The evidence does not support the assignment of a separate 
rating for other impairment of the knee to include 
subluxation or instability under Diagnostic Code 5257.  
Furthermore, at no time during the current appeal has a right 
knee disability warranted more than a 10 percent rating.  
Thus, there is no basis for a staged rating under Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for an increased schedular rating in excess of 10 
percent for the service-connected degenerative joint disease.

The evidence of record does not indicate that the veteran's 
right knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  For example, the medical record does not 
indicate that the degenerative joint disease has required 
frequent 
periods of hospitalization or has resulted in marked 
interference with employability.  Therefore, an 
extraschedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the service-connected degenerative joint disease of the right 
knee is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


